On November 25, 2009, the court suspended the respondent, Kevin Peter Shepherd, from the practice of law in the state of Kansas for a period of 3 years. See In re Shepherd, 289 Kan. 1116, 220 P.3d 359 (2009). On May 2, 2011, the court granted the respondent’s motion to suspend the remaining 2 years of suspension from the practice of law in Kansas and placed the respondent on probation for the remainder of the suspension term, subject to specific terms and conditions. See In re Shepherd, 292 Kan. 189, 254 P.3d 1262 (2011). On February 29, 2012, the court modified the terms of the respondent’s probation. In re Shepherd, 293 Kan. 927, 271 P.3d 731 (2012).
The respondent has now filed a motion to terminate probation, along with affidavits from the respondent and the supervising attorney, demonstrating compliance during the period of probation.
The Disciplinary Administrator confirms the respondent has fully complied with all conditions imposed upon him by the court and offers no objection to the respondent being discharged from probation.
This court, having reviewed the motion, the affidavits, and the recommendation of the Office of the Disciplinary Administrator, finds that the respondent should be discharged from probation.
It Is Therefore Ordered that the respondent is hereby discharged from probation and from any further obligation in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein shall be assessed to the respondent.